Citation Nr: 0909140	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to 
October 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

On March 11, 2008, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to seeking an 
initial disability rating in excess of 30 percent for 
service-connected mood disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial disability 
rating in excess of 30 percent for service-connected mood 
disorder has been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  As of March 12, 2008, the Veteran has 
withdrawn the issue of entitlement to an initial disability 
rating in excess of 30 percent for service-connected mood 
disorder and, hence, there remains no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder and it is 
dismissed.


ORDER

The issue of entitlement to an initial disability rating in 
excess of 30 percent for service-connected mood disorder is 
dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


